          Case 1:16-cv-05779-ER Document 130 Filed 05/15/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

     MARTIN ALVAREZ, a/k/a
     EDUARDO LOPEZ, et al.,
                                 Plaintiﬀs,
                                                                     ORDER
                   – against –                                  16 Civ. 5779 (ER)
 SHNIPPER RESTAURANTS LLC, et
 al.,
                                 Defendants.


  RAMOS, D.J.:
  IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

1.     Plaintiff’s (i) Unopposed Motion for Certification of the Settlement Class, Final Ap-

       proval of the Class Action Settlement, and Approval of the FLSA Settlement, (ii)

       Unopposed Motion for Approval of Class Representative’s Service Award, and (iii)

       Unopposed Motion for Approval of Attorneys’ Fees and Reimbursement of Ex-

       penses, are conditionally granted, subject to the remaining $56,637.85 (“Settlement

       Payment Remainder”) being paid on behalf of the above-captioned Defendants pur-

       suant to the terms of the Addendum to Settlement Agreement and Release, dated

       May 11, 2020 at Dkt. 128-1 (the “Addendum”).

2.     Only upon confirmation by Plaintiff’s Counsel of receipt by the Settlement Claims

       Administrator of the Settlement Payment Remainder, at which time all payments

       owed under the Settlement Agreement and Release, dated November 21, 2019 at

       Dkt. 112-2 (the “Settlement Agreement”) will have been paid, shall this Order be

       deemed final.

3.     The Court retains jurisdiction over this action for the purpose of enforcing (i) the
     Case 1:16-cv-05779-ER Document 130 Filed 05/15/20 Page 2 of 2




  Settlement Agreement and Addendum. The Parties shall abide by all terms of the

  Settlement Agreement and the Addendum, which are incorporated herein, and this

  Order.



         It is SO ORDERED.


Dated:     May 15, 2020
           New York, New York

                                                   EDGARDO RAMOS, U.S.D.J.




                                        2
